Exhibit 10.37(i)



 

 

AMENDMENT No. 9 TO PURCHASE OF AGREEMENT DCT-054/98



 

This Amendment No. 9 (the "Amendment") dated as of September 20, 2000 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and Continental
Express, Inc. ("BUYER" ), collectively hereinafter referred to as the "PARTIES",
and relates to Purchase Agreement No. DCT-054/98 dated December 23, 1998, as
amended from time to time (together with its Attachments, the Amendments to
Purchase Agreement and Letter Agreements, the EMB-135 Purchase Agreement") for
the purchase of up to fifty (50) new EMB-135 aircraft (the "AIRCRAFT").

 

This Amendment sets forth the further agreement between EMBRAER and BUYER
relative to the delivery date of the SEVENTEENTH (17TH) and EIGHTEENTH (18TH)
AIRCRAFT. All terms defined in the EMB-135 Purchase Agreement shall have the
same meaning when used herein and in case of any conflict between this Amendment
and the Purchase Agreement, this Amendment shall control.



 

NOW, THEREFORE, for good and valuable consideration, which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:



 

Item " a " of Article 5 - DELIVERY, of the Purchase Agreement, is hereby amended
to read in its entirely as follows:



 

AIRCRAFT:

Subject to payment in accordance with Article 4 hereof and compliance with the
conditions of this Agreement, the AIRCRAFT shall be made available for delivery
by EMBRAER to BUYER in F.A.F. (Fly Away Factory) condition, at São José dos
Campos, State of São Paulo, Brazil, according to the following schedule:





 



Aircraft

Aircraft Contractual

Delivery Dates

Aircraft

Aircraft Contractual

Delivery Dates

1st

July 1999

26th

[CONFIDENTIAL MATERIAL OMITTED

AND FILED SEPAR-

ATELY WITH THE

SECURITIES AND

EXCHANGE COMMIS-

SION PURSUANT TO A

REQUEST FOR

CONFIDENTIAL

TREATMENT]

2nd

August 1999

27th

3rd

September 1999

28th

4th

October 1999

29th

5th

November 1999

30th

6th

December 1999

31st

7th

January 2000

32nd

8th

February 2000

33rd

9th

March 2000

34th

10th

April 2000

35th

11th

May 2000

36th

12th

June 2000

37th

13th

July 2000

38th

14th

August 2000

39th

15th

September 2000

40th

16th

October 2000

41st

17th

October 2000

42nd

18th

November 2000

43rd

19th

January 2001

44th

20th

January 2001

45th

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]





 

2.

All other terms and conditions of the Purchase Agreement, which are not
specifically amended by this Amendment, shall remain in full force and effect
without any change.





 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 9 to the Purchase Agreement to be
effective as of the date first written above.



EMBRAER - Empresa Brasileira CONTINENTAL EXPRESS, INC.

de Aeronautica S.A.



 

By : /s/ Frederico Fleury Curado By : /s/ Frederick S. Cromer

Name : Frederico Fleury Curado Name : Frederick S. cromer

Title : Executive Vice President Title : VP Finance &CFO

Airline Market



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date: September 20, 2000 Date: September 15, 2000

Place : S. Jose Campos - SP Place : Houston, TX



Witness: /s/ Jose Luis Molina Witness: /s/ Amy K. Sedano

Name : Jose Luis Molina Name : Amy K. Sedano



